Allowable Subject Matter
Claims 3, 6-13 and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: As set forth in the arguments of September 21, 2021, the closest prior art such as US Pub No. 2012/0133073 to Pacorel does not teach the claimed binder composition comprising 40 to 95% of maltodextrin and 5 to 40% of a single crosslinking agent selected from the claimed acid components and wherein the binder composition is devoid of additional crosslinking agents. Pacorel explicitly teaches that both a monomeric and polymeric polycarboxylic acid are required as crosslinking agents due to their synergistic crosslinking effect. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to remove either of the two crosslinking agents based upon the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786